Citation Nr: 1601800	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-30 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease (PVD) with femorotibial bypass of the left lower extremity, to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to Agent Orange.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971, including service in the Republic of Vietnam.  The Veteran was awarded the Silver Star Medal and the Combat Infantryman Badge.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2015.  

During the course of the Veteran's appeal, service connection for posttraumatic stress disorder, residual scars of the neck and hypertension was granted in a June 2009 rating decision and initial disability ratings and effective dates assigned.  There is no indication the Veteran has appealed either the disability rates or the effective dates assigned.  Thus, these matters are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The Veteran and his representative contend that his diagnosed PVD and peripheral neuropathy of the lower left extremity are the result of his service or his exposure to herbicides in service.  

Service personnel records reflect the Veteran's participation in combat during his service in Vietnam.  His DD 214 indicates that his military specialty title was light weapons infantry and he was awarded the Silver Star Medal for actions in a combat environment, as well as the Combat Infantry Badge.  Exposure to herbicides during his service in Vietnam is presumed.  

Although the February 2009 VA examiner opined that the Veteran's diagnosed PVD and peripheral neuropathy of the left lower extremity were not associated with his military service and further opined that his peripheral neuropathy was likely secondary to his PVD, the examiner did not provide any rationale for his opinion and did not address whether the Veteran's disabilities were due to his presumed exposure to herbicides in service.  

At the time of his January 2014 hearing before a Decision Review Officer at the RO, the Veteran submitted an article from the U.S. National Library of Medicine National Institutes of Health that listed medications for treatment of high blood pressure as a possible cause of peripheral neuropathy.  The Veteran is service-connected for hypertension and available treatment records indicate that he has taken medication for several years for his diagnosed hypertension.  

In a May 2010 letter, the Veteran's private physician opined that the Veteran's peripheral neuropathy was not the result of his vascular disease but that it could be caused by a "neuro toxic chemical" exposure.  

Consequently, the record does not contain sufficient information to make a decision on the claims for service connection for PVD and peripheral neuropathy of the left lower extremity and supplemental opinions are needed with rationales.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claims for service connection for bilateral hearing loss and tinnitus, the Veteran's exposure to acoustic trauma in service has been conceded.  He was provided a VA audiological examination in March 2009.  Although the VA examiner noted the Veteran's reported history of in-service acoustic trauma in combat, the opinion is based on a lack of objective clinical evidence of hearing loss during service and no complaints of hearing loss or tinnitus for several years after service, as well as his post-service occupational exposure to loud noise in a tool and dye factory.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely caused by or a result of his military service noise exposure and most likely due to his civilian occupation.  The examiner did not address or comment on the Veteran's contention that he used OSHA-mandated hearing protection at his post-service civilian job.  

In his written contentions and his testimony at both hearings, the Veteran has repeatedly stated that he has always worn hearing protection at his job that complies with OSHA standards and that the level of noise at his workplace is far less than the level of noise he repeatedly experienced in combat in Vietnam.  The Board finds the Veteran's statements regarding the relative noise exposure he experienced in service and post-service, as well as his use of hearing protection after service to be competent and credible.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, the Veteran must be provided another VA opinion regarding the etiology of his bilateral hearing loss and tinnitus.
Finally, while the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claim file. See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for his left leg PVD and peripheral neuropathy disabilities, as well as his bilateral hearing loss and tinnitus.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claim folder.  

2.  Schedule the Veteran for a VA examination by an appropriate VA examiner to determine the nature and etiology of his currently diagnosed left leg PVD and peripheral neuropathy.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left leg PVD and/or peripheral neuropathy, are related to his active service, or any incident therein, including his presumed in-service Agent Orange exposure.  In responding to the question regarding Agent Orange exposure, it is not sufficient for the examiner to simply note that PVD and peripheral neuropathy (other than early-onset) are not listed as presumptive diseases associated with exposure to herbicides. 

The examiner must further provide an opinion as to whether it is at least as likely as not that any currently diagnosed left leg PVD and/or peripheral neuropathy are caused by or aggravated by his service-connected hypertension or medications taken for his hypertension.  

If the examiner determines that the Veteran's left leg PVD and/or peripheral neuropathy was aggravated by his service-connected disability (or the medication taken to treat his service-connected disability), the baseline of the PVD and/or peripheral neuropathy prior to aggravation by the service-connected disability or medication taken to treat the service-connected disability must be specified.

The examination report must include a complete rationale for all opinions expressed.

3.  Schedule the Veteran for a VA audiology examination by an appropriate professional to determine the nature and etiology of the Veteran's currently diagnosed bilateral hearing loss and tinnitus.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Based on review of all of the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current hearing loss and/or tinnitus is related to the Veteran's active service, to include the conceded acoustic trauma in service.  The VA examiner must comment on evidence of the Veteran's credible history of post-service use of OSHA-mandated hearing protection at his job at the factory and his statement that the noise level at the factory where he worked was significantly less than what he was exposed to during combat in service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




